Citation Nr: 0818511	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  04-38 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Service connection for cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and daughter-in-law





ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1947 to July 1979.               

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  


FINDINGS OF FACT

1.	The veteran died in January 1991.  

2.	In an unappealed March 1991 rating decision, the RO denied 
the appellant's original claim for service connection for 
cause of the veteran's death.    

3.	In September 2003, the appellant filed a claim to reopen 
her claim for service connection for cause of the veteran's 
death.    

4.	VA has not received new and material evidence that 
warrants a reopening of the appellant's claim for service 
connection for cause of the veteran's death.    




CONCLUSIONS OF LAW

1.	A March 1991 rating decision that denied the appellant's 
claim for service connection for cause of the veteran's death 
is final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 
(2007).   

2.	New and material evidence has not been submitted to reopen 
the appellant's claim of service connection for cause of the 
veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is attempting to reopen her previously denied 
service connection claim for cause of the veteran's death.  
In the interest of clarity, the Board will initially discuss 
whether her claim has been properly developed for appellate 
purposes.  The Board will then address the merits of the 
claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

In this matter, VA submitted to the appellant a letter dated 
in September 2003.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  
VA requested from the appellant relevant evidence, or 
information regarding evidence which VA should obtain (the 
Board also finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claim).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(claimants should be notified that they should submit any 
pertinent evidence in their possession).  VA advised the 
appellant of the respective duties of the VA and of the 
appellant in obtaining evidence needed to substantiate her 
claim.  And VA provided notification to the appellant prior 
to the initial adjudication of her claim to reopen.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).

The Board notes deficiencies with VCAA notification, however.  
VA did not notify the appellant regarding the elements that 
comprise her claim to reopen and regarding the evidence 
needed to substantiate the claim to reopen.  Kent v. 
Nicholson, 20 Vet. App 1 (2006).  And VA did not notify the 
appellant regarding disability evaluations and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Nevertheless, the Board finds that any presumed prejudice 
incurred by the appellant is rebutted by the record, and that 
proceeding with a final decision is appropriate here.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007).  See also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328.  The appellant and her representative 
demonstrate in the record, particularly in the transcript of 
the January 2008 Board hearing, an understanding of the 
elements, and the evidentiary requirements, of claims to 
reopen claims for service connection.  See Kent, supra.  And, 
as the claim will not be granted here, the absence of notice 
regarding disability evaluations and effective dates is 
harmless error.  See Dingess/Hartman, supra.    

The Board therefore finds that any presumed prejudice 
incurred by the appellant is rebutted by the record.  The 
appellant was not prejudiced by VA's failure to satisfy the 
duty to notify here.  See Dalton v. Nicholson, 21 Vet. App. 
23, 31 (2007).  See also Sanders v. Nicholson, 487 F.3d 881 
(2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  And VA afforded the appellant the 
opportunity to appear before hearings to voice her 
contentions.  

Following her September 2003 claim to reopen, VA did not 
provide the appellant with a medical opinion with respect to 
her contentions.  In determining whether VA must assist the 
appellant further here, the Board is bound by the fact that 
her claim is a claim to reopen.  In an effort to reopen a 
finally decided service connection claim, it is the 
appellant's burden to present new and material evidence.  See 
38 C.F.R. §§ 3.156, 3.159(c)(4)(C)(iii); see also Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334, 1341-44 (Fed. Cir. 2003) (upholding validity of 
3.159(c)(4)(C)(iii) and finding that, "without the 
introduction of new and material evidence, VA is not required 
to provide a medical examination or opinion"); Fugitt v. 
Principi, 18 Vet. App. 559 (2004).  

As will be detailed further below, the record does not 
contain new and material evidence.  As such, no medical 
opinion was warranted for the appellant's claim.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the appellant in 
this appeal.  Therefore, the appellant has not been 
prejudiced as a result of the Board deciding her claim here.  

II.  The Claim to Reopen the Claim for Cause of the Veteran's 
Death

The appellant contends that the veteran died as a result of 
his service.  Specifically, she contends that the veteran's 
death from rectal cancer relates to his service in general, 
and to his exposure to herbicides during his documented 
service in Vietnam.  She therefore claims entitlement to 
Dependency and Indemnity Compensation (DIC).  See 38 C.F.R. § 
3.312.  The RO originally denied the appellant's claim in 
March 1991.  The appellant did not appeal this decision.  As 
such, that decision became final.  See 38 U.S.C.A. § 7105 
(2002); 38 C.F.R. § 20.200 (2007).   

In September 2003, the appellant filed a claim to reopen her 
claim of service connection for cause of the veteran's death.  
In the August 2004 rating decision on appeal, the RO denied 
the appellant's claim.  

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  

To address the merits of the appellant's underlying claim, 
the Board must first decide whether VA has obtained new and 
material evidence since the final March 1991 rating decision 
that denied her original claim.  In deciding this issue, the 
Board must review the evidence of record in light of 
established law regarding service connection for cause of 
death.  

Service connection for cause of a veteran's death will be 
found when the evidence establishes that a service-connected 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312.  The principal cause of death 
is one which, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c).
  
The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2007).  New and material evidence cannot 
be cumulative or redundant.  Id.

Again, the RO denied the veteran's claim in a March 1991 
final rating decision.  To determine whether new and material 
evidence has been submitted since then, the Board must 
compare the evidence of record at the time of that rating 
decision with the evidence of record received since that 
decision.  

	Evidence of Record Considered in the Final March 1991 
Rating Decision 

The relevant evidence of record in March 1991 consisted of 
statements from the veteran attesting to a service-connected 
gastrointestinal disorder; service medical records reflecting 
complaints, treatment, and diagnoses of a chronic 
gastrointestinal disorder; an October 1977 report of medical 
examination which specifically notes "digital rectal 
normal"; November 1979 and March 1981 VA compensation 
examination reports noting gastrointestinal disorders and 
finding the veteran's rectum as normal; and a death 
certificate dated in January 1991, which shows the cause of 
the veteran's death as metastic carcinoma of the rectum, and 
which shows the contributing cause of death as intestinal 
obstruction.  

In sum, the evidence in March 1991 indicated that the veteran 
had gastrointestinal disorders during and after service.  But 
the RO denied the appellant's claim due to the lack of 
evidence showing that the veteran's in-service disorders 
related to the cause of his death.  Again, that March 1991 
decision became final.  It is therefore not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.

        Evidence Received Since the March 1991 Final Rating 
Decision 

The evidence that must be considered in determining whether 
there is a basis for reopening the appellant's claim is 
relevant evidence that has been added to the record since the 
final March 1991 rating decision.  Since that decision, the 
relevant evidence that VA has received consists of private 
medical records reflecting treatment for cancer, and 
indicating an initial diagnosis of rectal cancer in 1986; and 
the transcript of the appellant's January 2008 Board hearing, 
at which the appellant described the veteran's post-service 
digestive disorders, to include diarrhea, bloody stools, and 
stools containing white matter.  

This evidence is certainly new evidence in the claims file.  
It has been included in the claims file since the March 1991 
final rating decision.  The Board finds, however, that none 
of this new evidence is material evidence.  None of the 
evidence relates to the central unestablished facts necessary 
to substantiate the appellant's claim here - that the 
veteran's rectal cancer related to his service in general, or 
to his service in Vietnam and his presumed exposure to 
herbicides there.  See 38 U.S.C.A. §§ 1110, 1116 (2002).  
Though the record contains medical evidence showing that the 
veteran died of rectal cancer, the record continues to lack 
medical evidence that relates that disorder to service.  See 
38 C.F.R. § 3.303.  See also 38 C.F.R. § 3.156(a), and 
Hickson v. West, 12 Vet. App. 247, 251 (1999).  The record 
therefore continues to lack new and material evidence.  

Accordingly, the appellant's claim to reopen the claim of 
service connection for cause of the veteran's death is 
denied.  As the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence to reopen the claim of entitlement 
to service connection for the cause of the veteran's death 
not having been received, the appeal is denied.  


____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


